 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDEskimo Radiator Mfg. Co. and Teamsters Auto-motive Workers Local 495, International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America. Case 21-CA-19330March 26, 1981DECISION AND ORDERUpon a charge filed on July 25, 1980, by Team-sters Automotive Workers Local 495, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers, herein called the Union, and dulyserved on Eskimo Radiator Mfg. Co., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 21, issued a complaint on August 29,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 10,1980, following a Board election in Case 21-RC-16167, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about July 24,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On September10, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On October 24, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 28,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed an opposition to the Motion forSummary Judgment.Upon the entire record in this proceeding, theBoard makes the following:i Official notice is taken of the record in the representation proceed-ing, Case 21-RC-16167, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosysrems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.255 NLRB No. 43Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the procedural and jurisdictional allegationsof the complaint and admits most of the operativefactual allegations but denies (a) that the Union hasbeen, and is now, the exclusive representative ofRespondent's employees in an appropriate unit; (b)the Union's postcertification request for bargaining;(c) its own refusal to bargain with the Union; (d)the allegation that certain information requested bythe Union concerning the present terms and condi-tions of employment of employees in the certifiedunit is necessary and relevant to the Union's collec-tive-bargaining functions;2(e) that it has failed andrefused to supply this information; and (f) that itsrefusal to bargain and refusal to supply informationare violations of Section 8(a)(5) and (1) of theAct.3In its answer, Respondent also alleges certainaffirmative defenses in which it contends that: (1)the Regional Director improperly recommendedthat each of its objections to the election be over-ruled; (2) the Board erroneously sustained the Re-gional Director's recommendation that Objection 5,which alleged that one of the Board agents con-ducting the election encouraged Respondent's em-ployees to vote for the Union, be overruled; and(3) the Board failed to respond to its exceptions tothe Regional Director's recommendation that Ob-jection 3, which alleged that union agents' preelec-tion threats of physical harm to Respondent's em-ployees had created an atmosphere of fear andThe information requested included the following:List of all employees.Seniority dates of all employees.Rate of pay of all employees.List of all classifications, including the minimum and maximumrate ranges.Minimum and maximum wages per hour and the rate range ofeach employee and also method of progression.A copy of the insurance plan (including the amount the Companypays and the amount the employee pays).The number of paid holidays in effect at the plant.Pension plan or severance plan, if any.Requirements and amount of vacation.Incentive plan, if any.Night shift premium.Any other benefit or privilege that the employees now receive.a To the extent that in these denials, Respondent is denying that it wasrequested to bargain, that it refused to bargain, and that it refused tosupply the requested information, we note the following. The Motion forSummary Judgment includes: (a) two letters, dated July 17, 1980, andSeptember 17, 1980, from the Union to Respondent in which the Unionformally requested Respondent to bargain and sought certain informationon the unit employees: and (b) two letters, dated July 31, 1980, and Sep-tember 29, 1980, from Respondent to the Union, in which Respondentacknowledged receipt of the Union's request to bargain but refused tobargain. The letters also did not supply the requested information soughtby the Union. Respondent has not denied the authenticity of these docu-ments; accordingly, we find the relevant complaint allegations involvingthem to be established as true. We do note, however, that while the com-plaint alleges Respondent's various refusals to bargain from July 24, 1980,the letters referred to above support a factual finding that this refusal oc-curred on and after July 31, 1980._ _ . ESKIMO RADIATOR MFG. CO.305reprisal, be overruled. In its opposition to the sum-mary judgment motion, Respondent argues that itwas entitled to a hearing on its objections; that theBoard failed to consider its Objection 3 since nomention of that objection was made in the Board'sDecision and Certification of Representative ofJuly 10, 1980, and that summary judgment is inap-propriate since it is based on "Board agents' par-ticipation in an adjudicative agency decision in vio-lation of Section 5(d) of Section 5(a) of the Admin-istrative Procedure Act." General Counsel arguesthat Respondent's contentions are without meritand we agree.Review of the record herein, including therecord in Case 21-RC-16167, reveals that pursuantto a Stipulation for Certification Upon ConsentElection, an election was held on February 22,1980. The tally of ballots disclosed that there were73 votes for the Union, and 70 votes against theUnion. There were no challenged ballots. Thereaf-ter, on February 29, 1980, Respondent filed timelyobjections to the election alleging, inter alia, thatduring the preelection period the Union, by itsagents, made threats of physical harm to Respond-ent's employees, thus creating an atmosphere offear and reprisal (Objection 3), and alleging thatone of the Board agents at the election encouragedRespondent's employees to vote for the Union (Ob-jection 5). On April 10, 1980, the Regional Direc-tor issued his Report on Objections in which herecommended overruling Respondent's Objectionsin their entirety and recommended that a Certifica-tion of Representative be issued to the Union. Withrespect to Objection 3, the Regional Directorfound that the evidence presented failed to estab-lish that any of the employees, who allegedlythreatened to beat up those who did not vote forthe Union, were agents of Petitioner. He furtherfound that the statements relied on by Respondentin support of that contention were hearsay, vague,and fell short of establishing the requisite atmos-phere of confusion and fear essential to settingaside election. With respect to Objection 5, the Re-gional Director found that the evidence presentedconcerning a Board agent's alleged interferencewith employee free choice in voting revealed, atmost, only an apparent misunderstanding by onevoter of the agent's explanation to him of how tomark the ballot, and this was insufficient evidenceto establish the "reasonable possibility of irregular-ity requisite to setting the election aside."Subsequently, on May 1, 1980, Respondent filedexceptions to the Regional Director's report. Re-spondent excepted to the Regional Director's over-ruling of Objections 3 and 5 and failure to conducta hearing on these objections. On July 10, 1980, theBoard issued a Decision and Certification of Repre-sentative,4adopting, pro forma, in the absence ofexceptions, the Regional Director's recommenda-tion to overrule Objections 1, 2, and 4; adoptingwithout comment, the Regional Director's overrul-ing of Objection 3; and adopting, for reasons otherthan those relied on by the Regional Director, hisoverruling of Objection 5.On July 30, 1980, Respondent filed with theBoard a Motion for Reconsideration arguing thatthe Board failed to respond to Respondent's Objec-tion 3 in its Decision and Certification of Repre-sentative. On September 5, 1980, the Board deniedRespondent's motion as lacking merit, and contain-ing nothing not previously considered. The Boardnoted in its order that with regard to Objection 3,it had adopted the Regional Director's findings andrecommendations in that respect.As noted, in its answer to the complaint, Re-spondent alleges that the Regional Director erredin recommending that "each of [its] Objections" beoverruled, and erred specifically in recommendingthat Objections 3 and 5 be overruled. In its opposi-tion to the summary judgment motion, Respondentreiterates its contention that "the Board erred infailing to consider" Objection 3 in its Decision andCertification of Representative. These are conten-tions clearly raised and decided adversely to Re-spondent in the underlying representation proceed-ing. Respondent also alleges it is entitled to a hear-ing on its Objections 3 and 5. This argument wasraised before, and rejected without comment bythe Board, in the underlying proceeding. It is wellestablished that a party is not entitled to a hearingon objections absent a showing of substantial andmaterial issues.5The Board has held, with judicialapproval, that evidentiary hearings are not requiredin unfair labor practice cases and that summaryjudgment is appropriate where, as here, there areno substantial or material facts to be determined.6Accordingly, Respondent is not entitled to a hear-ing on its objections. Equally without merit is Re-spondent's contention that the Region's and/or theBoard's actions in the underlying representationproceeding were in violation of the AdministrativeProcedure Act.It therefore appears that in this proceeding Re-spondent is attempting to relitigate issues fully liti-gated and finally determined in the representationproceeding.7All issues raised by Respondent in4 Not reported in bound volumes of Board decisions.: National Beryllia Corporation, 222 NLRB 1289 (1976). and cases citedtherein.I Handy Hardware Wholesale, Inc., 222 NLRB 373 (1976). and casescited therein.I See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).ESKIMO RADIATOR MFG. CO. 305 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the prior representation proceeding, and Re-spondent does not offer to adduce at a hearing anynewly discovered or previously unavailable evi-dence, nor does it allege that any special circum-stances exist herein which would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that Respond-ent has not raised any issue which is properly liti-gable in this unfair labor practice proceeding. Ac-cordingly, we find that Respondent has at all timesmaterial herein refused to recognize and bargainwith the Union, upon request, and that its refusalto do so is violative of Section 8(a)(5) and (1) ofthe Act.In this proceeding, Respondent also denies thatthe employment information sought by the Unionis relevant and necessary to the Union's collective-bargaining function, and defends its refusal to fur-nish the requested information pertaining to thebargaining unit employees on the ground that it hasno obligation to supply the requested information.As for Respondent's denial of the relevancy of theinformation requested, we note it is settled thatwage, fringe benefit, and employment data con-cerning bargaining unit employees are presumptive-ly relevant for the purposes of collective bargain-ing, and must be provided upon request to the em-ployees' bargaining representative.8It is also wellsettled that a union is not required to show the pre-cise relevance of such information unless the em-ployer has submitted evidence sufficient to rebutthe presumption of relevance.9Here, Respondenthas not attempted to rebut by proffer of proof therelevance of the information sought by the Union.Rather, Respondent simply contends that it isunder no obligation to supply that information.However, since the Union is the employees' desig-nated bargaining representative, Respondent's con-tention is in error. Accordingly, we find that nomaterial issues of fact exist with regard to Re-spondent's refusal to furnish the employment datasought by the Union through its letter of July 17,1980, and that its refusal to do so violated Section8(a)(5) and (1) of the Act.I Western Electric. Inc., 225 NLRB 1374 (1976); Hotel Enterprises. Inc.,d/b/a Royal Inn of South Bend, 224 NLRB 810 (1976); Warehouse Foods.A Division of ME. Carter and Company. Inc., 223 NLRB 506 (1976);Building Construction Employers Association of Lincoln. Nebraska, et al..185 NLRB 34 (1970); Cowles Communications. Inc., 172 NLRB 1909(1968); Curtiss-Wright Corp., 145 NLRB 152 (1963), enfd. 347 F.2d 61 (3dCir. 1965).Curtiss- Wright Corp., supra, 347 F.2d at 69. Thus, if the information isof potential or probable relevance, the General Counsel need not make ashowing that the information sought is clearly dispositive of the negotia-tion issues between the parties. See Western Massachusetts Electric Compa-ny, 228 NLRB 607 (1977).FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTEskimo Radiator Mfg. Co. is a California corpo-ration engaged in the business of manufacturing ra-diators in Los Angeles, California. During the 12-month period preceding issuance of the complaint,it sold and shipped goods valued in excess of$50,000 directly to customers located outside theState of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDTeamsters Automotive Workers Local 495, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,shipping and receiving employees and ware-housemen employed by the Employer at itsfacilities at 6309 South Central Avenue, LosAngeles, California, and at 901 East 62ndStreet, Los Angeles, California; excluding alltruckdrivers, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.2. The certificationOn February 22, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 21, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 10, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act. ESKIMO RADIATOR MFG. CO.307B. The Request To Bargain and To FurnishRelevant Information and Respondent's RefusalCommencing on or about July 17, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 31, 1980, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit, and has refused to furnish the Union in-formation relevant to collective bargaining.Accordingly, we find that Respondent has, sinceJuly 31, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order that Respondent,upon request, furnish the Union the information re-quested in its letter of July 17, 1980.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial certification asbeginning on the date Respondent commences tobargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Eskimo Radiator Mfg. Co. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Automotive Workers Local 495, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employees,shipping and receiving employees and warehouse-men employed by the Employer at its facilities lo-cated at 6309 South Central Avenue, Los Angeles,California, and at 901 East 62nd Street, Los Ange-les, California; excluding all truckdrivers, officeclerical employees, professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since July 10, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 31, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about July 31, 1980, and atall times material thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive representative of all employees of Respond-ent in the appropriate unit by refusing to furnishthe said labor organization with information con-cerning the present terms and conditions of em-ployment of the employees in the above-describedunit, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-ESKIMO RADIATOR MFG. CO. 307- 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Eskimo Radiator Mfg. Co., Los Angeles, Califor-nia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters Auto-motive Workers Local 495, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All production and maintenance employees,shipping and receiving employees and ware-housemen employed by the Employer at itsfacilities located at 6309 South CentralAvenue, Los Angeles, California and at 901East 62nd Street, Los Angeles, California; ex-cluding all truck drivers, office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.(b) Refusing to bargain collectively with theabove-named labor organization by refusing to fur-nish the said labor organization with informationconcerning the present terms and conditions of em-ployment of the employees in the above-describedunit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, bargain collectively with theabove-named labor organization by furnishing itwith information concerning present terms andconditions of employment requested in its letter ofJuly 17, 1980.(b) Post at its facilities at 6309 South CentralAvenue, Los Angeles, California, and at 901 East62d Street, Los Angeles, California, copies of theattached notice marked "Appendix."10Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 21, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters Automotive Workers Local495, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit describedbelow.WE WILL NOT refuse to bargain collectivelywith the above-named labor organization byrefusing to furnish it with the information con-cerning present terms and conditions of em-ployment it has requested with respect to theemployees in the unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understanding--- --- ----- ESKIMO RADIATOR MFG. CO.309is reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,shipping and receiving employees and ware-housemen employed by us at our facilitieslocated at 6309 South Central Avenue, LosAngeles, California and at 901 East 62ndStreet, Los Angeles, California; excluding alltruck drivers, office clerical employees, pro-fessional employees, guards and supervisorsas defined in the Act.WE WILL, upon request, bargain collectivelywith the above-named labor organization byfurnishing it with the information requested inits January 16, 1980, letter.ESKIMO RADIATOR MFG. CO.I